United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CLEVELAND MEDICAL CENTER,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1812
Issued: February 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 18, 2014 appellant, through her attorney, filed a timely appeal of a June 4,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than one percent impairment of each upper
extremity for which she received schedule awards.
FACTUAL HISTORY
On December 18, 2011 appellant, then a 64-year-old supervisory social worker, filed an
occupational disease claim alleging that on June 5, 2008 she developed carpal tunnel syndrome

1

5 U.S.C. § 8101 et seq.

due to factors of her federal employment. She stated that she was required to type patient notes
and e-mails and to fill out computerized forms and evaluations.
In a report dated June 13, 2011, Dr. Mark F. Hendrickson, a Board-certified surgeon,
stated that he first examined appellant on August 17, 2009 and diagnosed rheumatoid arthritis
and bilateral carpal tunnel syndrome. He stated that an electromyogram (EMG) on March 27,
2009 demonstrated bilateral median neuropathies in the wrists. Dr. Hendrickson found that
appellant’s second EMG on September 20, 2010 demonstrated mild progression of her carpal
tunnel syndrome on the right, but no change on the left. He opined that appellant’s bilateral
carpal tunnel syndrome was caused and continued to be aggravated by typing at work.
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome on
December 28, 2011. Appellant underwent an additional EMG on January 26, 2012 which
demonstrated right median nerve entrapment at the wrist affecting both the sensory and motor
nerve fibers and, electrodiagnostically, the right median nerve mononeuropathy was of a
moderate degree. EMG also demonstrated a very mild left medial entrapment at the wrist which
affected only the sensory fibers and was borderline abnormal. Dr. Hendrickson performed a
right carpal tunnel release on May 3, 2012.
Appellant filed a claim for a schedule award on May 26, 2013. On July 2, 2013 OWCP
requested additional medical evidence in support of her claim. Appellant submitted a report
from Dr. John L. Dunne, an osteopath, dated June 27, 2013. Dr. Dunne noted her employment
duties and her resulting right carpal tunnel release on May 3, 2012. He found that appellant had
continued right wrist pain, numbness, and tingling as well as an inoperable ganglion cyst in the
right wrist. Dr. Dunne opined that her QuickDASH score was 75 on the right and 22 on the left.
On physical examination he identified a symptomatic ganglion cyst, markedly positive Tinel’s
sign, and positive Phalen’s test. Dr. Dunne found two-point discrimination at seven to nine
millimeters with no atrophy of the thenar or hypothenar eminences.
Dr. Dunne applied the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment2 (A.M.A., Guides) and noted that appellant had reached
maximum medical improvement. He applied Table 15-23, Entrapment/Compression Neuropathy
Impairment3 and determined that her clinical studies were grade modifier 2, functional history
was grade modifier 3 due to constant symptoms, and physical examination were grade modifier
2. Dr. Dunne added the grade modifiers and obtained an average of 2 for the final rating
category. He stated that appellant’s QuickDASH score was severe or 3 for a final upper
extremity impairment of six percent impairment of the right upper extremity.
In regard to appellant’s left upper extremity, Dr. Dunne found that she had no atrophy of
the thenar or hypothenar eminence with strong pinch and grip strength. He stated that she had a
positive Tinel’s sign and positive Phalen’s test with widened two-point discrimination at seven
millimeters. Dr. Dunne stated that appellant’s QuickDASH score on the left was 22. He again
2

A.M.A., Guides (6th ed. 2009). For impairment ratings calculated on and after May 1, 2009, OWCP should
advise any physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
3

A.M.A., Guides 449, Table 15-23.

2

applied Table 15-23 and determined that clinical studies were grade modifier 1, functional
history grade modifier 1 due to mild intermittent symptoms, and physical examination grade
modifier 2. Dr. Dunne totaled and averaged the grade modifiers to reach category 1 for two
percent impairment of the left upper extremity.
The medical adviser reviewed this report on July 20, 2013 and requested a copy of EMG
and nerve conduction studies. He stated that, if this testing was not available, then appellant’s
condition would be rated as nonspecific wrist pain rather than as compression neuropathy. In
accordance with Table 15-3,4 Wrist Regional Grid, the medical adviser found that she had one
percent impairment of each upper extremity due to nonspecific wrist pain following surgery or
acute injury.5
In a decision dated August 26, 2013, OWCP granted appellant schedule awards for one
percent impairment of both upper extremities.
On November 25, 2013 appellant filed a claim for an additional schedule award. She
submitted a report dated February 24, 2014 from Dr. Catherine Watkins Campbell, a physician
Board-certified in occupational medicine, who noted appellant’s history of injury and
employment duties, reviewed the September 20, 2010 EMG and appellant’s pain questionnaire,
and found moderate tendencies towards symptom amplification. Dr. Watkins Campbell noted a
QuickDASH score of 61. On physical examination she found mild thenar atrophy on the right
and a negative Tinel’s sign. Dr. Watkins Campbell utilized Table 15-23 to rate appellant’s nerve
entrapment due to carpal tunnel syndrome and found that constant symptoms were history grade
modifier 3. She further determined that with normal two-point discrimination and mild muscle
atrophy physical examination grade modifier 2 was appropriate. Dr. Watkins Campbell stated
that appellant’s EMG reflected mild conduction delay that had progressed and applied a clinical
studies grade modifier 1. She found that appellant’s average was 2 and concluded that, with a
QuickDASH score of 61 grade and a modifier 3, the total upper extremity impairment for right
carpal tunnel syndrome was six percent.
In regard to appellant’s left upper extremity, Dr. Watkins Campbell found that appellant’s
history of constant but less severe symptoms fit grade modifier 2 and that physical examination
supported grade modifier 1 and that the September 20, 2010 EMG reflected a very mild
conduction delay or grade modifier 1. She applied the formula and reached an average of 1 with
a QuickDASH score of 61 for a total impairment rating of three percent.
Appellant filed a request for reconsideration on April 17, 2014. The medical adviser
reviewed Dr. Watkins Campbell’s report on April 25, 2014. He stated that additional medical
information was needed, specifically the electrodiagnostic numbers for EMG testing. The
medical adviser requested that appellant provide the complete EMG test reports with the
numbers which are applied to Appendix 15-B of the A.M.A., Guides6 to determine if her carpal
tunnel syndrome may be rated using the compression neuropathy provision of Table 15-23.
4

A.M.A., Guides 395, Table 15-3.

5

Id.

6

A.M.A., Guides 487.

3

On May 14, 2014 counsel provided the electrodiagnostic test results from
September 20, 2010. This report included both a sensory nerve conduction and a motor nerve
conduction section. Appellant’s sensory nerve conduction of the median nerve demonstrated on
the left latency of 3.2 milliseconds and on the right 3.8 milliseconds. Her motor nerve
conduction demonstrated distal motor latency of 2.7 milliseconds on the left and 3.4 milliseconds
on the right.
The medical adviser reviewed this report on May 15, 2014 and stated that the
September 20, 2010 EMG test provided did not meet the criteria for use in the compression
neuropathy table.
In comparing the September 20, 2010 test to Appendix 15-B:
Electrodiagnostic Evaluation of Entrapment Syndromes, he stated that the measured distal motor
latency needed to be longer than 4.5 milliseconds for an 8 centimeter study, while appellant’s
study on the right was 3.4 milliseconds. The medical adviser stated that measured distal peak
sensory latency was required to be longer than 4.0 milliseconds for a 14 centimeter study.
Appellant’s testing on the right demonstrated 3.6 milliseconds.
On the left appellant’s testing demonstrated 2.7 milliseconds rather than the required 4.5
milliseconds for distal motor latency and 3.2 milliseconds rather than the required 4 milliseconds
for distal peak sensory latency. The medical adviser opined that as appellant’s electrodiagnostic
test did not meet the criteria of the A.M.A., Guides, her for compression neuropathy, wrists
should be rated for nonspecific wrist pain in accordance with Table 15-3 of the A.M.A., Guides.
He stated that the range of impairment for this condition was from zero to one percent rather than
from zero to nine percent as found in Table 15-23. The medical adviser determined that
appellant’s final impairment rating was one percent for each upper extremity. He stated that her
functional history grade modifier was unreliable as it was two grade modifiers greater than
clinical studies. The medical adviser found that physical examination grade modifier was 2
based on appellant’s partial loss of two-point discrimination. As previously stated he found that
the clinical studies were not appropriate under the A.M.A., Guides and resulted in a grade
modifier of zero. Applying the formula of the A.M.A., Guides, the medical adviser concluded
that appellant had one percent impairment of each of her upper extremities for which she had
received a schedule award.
By decision dated June 4, 2014, OWCP found that appellant had no more than one
percent impairment of each upper extremity for which she had received a schedule award. It
found that the medical adviser properly applied the A.M.A., Guides finding the electrodiagnostic
criteria for allowing the median nerves to be rated using the compression neuropathy table of the
A.M.A., Guides had not been met.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
7

5 U.S.C. §§ 8101-8193, 8107.

8

20 C.F.R. § 10.404.

4

used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.9
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.10 In
Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories, of
clinical studies, functional history, and physical examination. The grade modifier levels are
averaged to arrive at the appropriate overall grade modifier level and to identify a default rating
value. The default rating value may be modified up or down by one percent based on functional
scale, an assessment of impact on daily living activities.11 The maximum impairment rating for
carpal tunnel syndrome is nine.12 This section specifically provides that if test findings are grade
modifier zero because the electrodiagnostic testing is normal or does not meet standards, then
this section is not to be used. The A.M.A., Guides provide an appendix for the evaluation of
electrodiagnostic evidence of entrapment syndromes.13 This appendix specifically states that
testing must demonstrate distal motor latency longer than 4.5 milliseconds for an 8 centimeter
study, that distal peak sensory latency must be longer than 4.0 milliseconds for a 14 centimeter
distance and that distal peak compound nerve latency must be longer than 2.4 milliseconds for a
transcarpal or midpalmar study of 8 centimeters.
The Board notes that the A.M.A., Guides provide that the diagnosis-based impairments is
the method of choice for calculating impairment.14 In addressing upper extremity impairments,
the sixth edition requires identification of the impairment class for the diagnosed condition Class
of Diagnosis (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).15
ANALYSIS
OWCP accepted that appellant developed carpal tunnel syndrome due to her employment
duties and authorized a right carpal tunnel release. Appellant filed a claim for a schedule award.
In support of her claim she submitted reports from Drs. Watkins Campbell and Dunne evaluating
9

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides (6th ed. 2009); see supra note 2 at Chapter 2.808.5 (February 2014).
10

A.M.A., Guides 449, Table 15-23.

11

A survey completed by a given claimant, known by the name QuickDASH, may be used to determine the
function scale score. A.M.A., Guides 448-49.
12

A.M.A., Guides 449, Table 15-23.

13

Id. at 487.

14

Id. at 461.

15

Id. at 411.

5

her permanent impairment in accordance with Table 15-23 Entrapment/Compression Neuropathy
Impairment.16 This section of the A.M.A., Guides is only applicable if electrodiagnostic testing
is abnormal and meets with the standards of Appendix 15-b Electrodiagnostic Evaluation of
Entrapment Syndromes.17 Neither Dr. Watkins Campbell nor Dr. Dunne correlated appellant’s
electrodiagnostic test results with this section of the A.M.A., Guides. The physicians did not
explain how or how appellant’s test results complied with this standard. It is well established
that, when the attending physician fails to provide an estimate of impairment conforming to the
A.M.A., Guides, his or her opinion is of diminished probative value in establishing the degree of
permanent impairment and OWCP may rely on the opinion of its medical adviser to apply the
A.M.A., Guides to the findings of the attending physician.18
The medical adviser reviewed the September 20, 2010 electrodiagnostic study and found
that this test did not comply with the standards of the A.M.A., Guides. He stated that neither the
measured distal motor latency nor the measured distal peak sensory latency met the respective
standards of 4.5 and 4.0 milliseconds respectively. Appellant’s testing on the right demonstrated
3.4 and 3.819 milliseconds, while on the left her testing demonstrated 2.7 and 3.2 milliseconds.
Due to the lack of compliant electrodiagnostic testing, the medical adviser correctly determined
that her carpal tunnel syndrome could not be rated under the entrapment neuropathy provisions
of the A.M.A., Guides.
The medical adviser determined that appellant’s wrist conditions should be rated for
nonspecific wrist pain in accordance with Table 15-3 of the A.M.A., Guides as this was a
diagnosis-based estimate as preferred under the A.M.A., Guides. He determined that her
functional history grade modifier was unreliable as it was two grade modifiers greater than
clinical studies. The medical adviser further agreed with appellant’s physicians that physical
examination grade modifier 2 based on her partial loss of two point discrimination. As noted
above, he determined in accordance with the A.M.A., Guides that the clinical studies were not
appropriate and resulted in a grade modifier of zero. Applying the formula of the A.M.A.,
Guides, (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX) to the remaining grade modifiers
resulted in (2-1) or 1 percent impairment in accordance with Table 15-3. The medical adviser
concluded that appellant had one percent impairment of each of her upper extremities for which
she had received schedule awards.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

16

Id. at 449.

17

Id. at 487.

18

Linda Beale, 57 ECAB 429 (2006).

19

The Board notes that appellant’s test result was 3.8 milliseconds and that the medical adviser improperly listed
this figure as 3.6. As neither result complies with the standard of 4.0 milliseconds this misstatement is harmless
error.

6

CONCLUSION
The Board finds that appellant has no more than one percent impairment of each of her
upper extremities for which she has received schedule awards.
ORDER
IT IS HEREBY ORDERED THAT June 4, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

